UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 96-6739



DAVID RAY THOMAS,

                                               Plaintiff - Appellant,

          versus

DAVID BURGE, Institute Doctor, Perry Correc-
tional Institute; JAN WHITMIRE, Nursing Super-
visor; ARTIE TAYLOR, Nurse, Perry Correctional
Institute; MAYNARD BLAND, Institute Doctor,
Perry Correctional Institute,

                                              Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Charles E. Simons, Jr., Senior
District Judge. (CA-93-2060-2-6AJ)


Submitted:   January 9, 1997               Decided:   January 21, 1997

Before HALL and MICHAEL, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.

David Ray Thomas, Appellant Pro Se. Vincent Clark Price, LOVE,
THORNTON, ARNOLD & THOMASON, Greenville, South Carolina; Larry
Cleveland Batson, Robert Eric Petersen, SOUTH CAROLINA DEPARTMENT
OF CORRECTIONS, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
2
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record

and the district court's opinion and find no reversible error. Ac-

cordingly, we affirm on the reasoning of the district court. Thomas
v. Burge, No. CA-93-2060-2-6AJ (D.S.C. Mar. 25, 1996). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                3